Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 5, 2021                                                                                       Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162745(76)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  SANDSTONE CREEK SOLAR, LLC, and                                                                                     Justices
  GARY WALTERS,
          Plaintiffs-Appellants,
                                                                    SC: 162745
  v                                                                 COA: 352910
                                                                    Eaton CC: 2019-001256-CH
  TOWNSHIP OF BENTON,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before May 26, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    May 5, 2021

                                                                               Clerk